— Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Mondo, J), both imposed February 22, 2012, upon his pleas of guilty, on the ground that the sentences were excessive.
Ordered that the sentences are affirmed.
The defendant’s purported waivers of his right to appeal were invalid (see People v Lopez, 6 NY3d 248 [2006]; People v Collins, 104 AD3d 785, 785 [2013]; People v Norfort, 101 AD3d 756 [2012]) and, thus, do not preclude review of his excessive sentence claims. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Skelos, Roman, Cohen and Hinds-Radix, JJ., concur.